For Immediate Release Contact:Willing L. Biddle, President or John T. Hayes, CFO Urstadt Biddle Properties Inc. (203) 863-8200 Urstadt Biddle Properties Inc. Reports Operating Results for the Third Quarter and First Nine Months of Fiscal 2011 Greenwich, Connecticut, September 7, 2011 Urstadt Biddle Properties Inc. (NYSE: UBA and UBP), a real estate investment trust, today announced its third quarter and nine months financial results for the period ended July 31, 2011. Diluted Funds from Operations (FFO) for the quarter ended July 31, 2011 was $8,196,000 or $0.29 per Class A Common share and $0.27 per Common share, compared to $8,496,000 or $0.34 per Class A Common share and $0.31 per Common share in last year’s third quarter.For the first nine months of fiscal 2011, diluted FFO amounted to $26,607,000 or $0.95 per Class A Common share and $0.87 per Common share compared to $21,974,000 or $0.88 per Class A Common share and $0.80 per Common share in the corresponding period of fiscal 2010. Net income applicable to Class A Common and Common stockholders was $4,249,000 or $0.15 per diluted Class A Common share and $0.14 per diluted Common share in the third quarter of fiscal 2011 compared to $4,519,000 or $0.18 per diluted Class A Common share and $0.16 per diluted Common share in the same quarter last year.Net income applicable to Common and Class A Common stockholders for the first nine months of fiscal 2011 was $14,764,000 or $0.53 per diluted Class A Common share and $0.48 per diluted Common share compared to $10,545,000 or $0.42 per diluted Class A Common share and $0.38 per diluted Common share for the same period last year.The per share amounts for both FFO and net income in fiscal 2011 include the effect of the Company issuing 2.5 million Class A Common shares in a follow on public offering in September of 2010. FFO and net income applicable to Class A Common and Common stockholders for the nine months ended July 31, 2011 included lease termination income in the amount of $2.99 million relating to a lease termination settlement with a grocery store tenant that vacated its space in the Company’s Meriden property prior to expiration of its lease. Another grocery store tenant has leased the space and is now open.The Company will begin accruing rent related to the new lease in the fourth quarter of fiscal 2011.FFO and net income for the nine month and three month periods ended July 31, 2010 included $586,000 in lease termination income related to a settlement with Bed Bath and Beyond, which vacated space at the Company’s Staples Plaza property ($516,000) and the settlement of a lease guarantee obligation with another tenant that vacated the Company’s Rockledge property ($70,000) in a prior period, which space has been re-leased. Rental revenues and net operating income (exclusive of the $2.99 million lease termination income, bad debt expense and straight line rent) from properties owned in the three and nine month periods ended July 31, 2011, when compared to the same periods of fiscal 2010, were relatively unchanged.This primarily resulted from a loss of rental revenue as a result of four vacancies at three properties during the first nine months of fiscal 2011 when compared with the same period in fiscal 2010, offset by new leasing the Company completed in the second half of fiscal 2010 and the first half of fiscal 2011 at previously vacant space at six properties (nine spaces).For the nine months ended July 31, 2011 rental revenues and net operating income from properties acquired in the third quarter of fiscal 2010 and the first half of fiscal 2011 increased by $2,232,000 and $1,871,000, respectively, when compared with the corresponding period of fiscal 2010. At July 31, 2011 the percentage of the gross leasable area of the Company’s core properties that was leased amounted to 91.7%, a decrease of 1.4% from July 31, 2010.The Company has three equity investments in unconsolidated joint ventures (447,000 square feet); at July 31, 2011 those properties were approximately 98% leased. Commenting on the quarter’s operating results, Willing L. Biddle, President and Chief Operating Officer of UBP, said, “While we are disappointed that the economic environment in the country remains challenged, we are encouraged to see a slow improvement in the leasing and property acquisition environment and we are looking forward to seeing the momentum created with the acquisition of four grocery anchored properties in fiscal 2010 and one retail property acquisition thus far in fiscal 2011 continue into the remainder of the year and beyond.Our operating results, same store rental revenue, and same store net operating income was relatively unchanged year over year since the improvement realized by new leases entered into in fiscal 2010 and fiscal 2011, most notably West Marine (13,000 sf), Buffalo Wild Wings (8,000 sf) and Savers (27,000 sf), was largely offset by new vacancies in the first half of fiscal 2011, including Daffy’s (27,000 sf), Old Navy (25,000 sf), ShopRite (55,000 sf) and Bed Bath & Beyond (21,000 sf).Looking ahead, the recently opened Big Y World Class Market (55,000 sf) in our Meriden CT shopping center will begin to accrue rent in the fourth quarter which should help improve our operating results.At July 31, 2011, our core portfolio was 91.7% leased, but we have considerable new leasing activity across the portfolio.We have a good pipeline of acquisitions and expect to increase our asset base over the balance of the year and into fiscal 2012.Our properties were spared significant damage from the passing of Hurricane Irene, only suffering some power outages for a few days and some minor property damage that did not disrupt our operations in any significant way”. Non-GAAP Financial Measure Funds from Operations (“FFO”) The Company considers FFO to be a meaningful additional measure of operating performance because it primarily excludes the assumption that the value of its real estate assets diminishes predictably over time and industry analysts have accepted it as a performance measure.FFO is presented to assist investors in analyzing the performance of the Company.The Company reports FFO in addition to net income applicable to common shareholders and net cash provided by operating activities.FFO is helpful as it excludes various items included in net income that are not indicative of the Company’s operating performance, such as gains (or losses) from sales of property and depreciation and amortization.The Company has adopted the definition suggested by the National Association of Real Estate Investment Trusts (“NAREIT”).The Company defines FFO as net income computed in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), excluding gains (or losses) from sales of property plus real estate related depreciation and amortization, and after adjustments for unconsolidated joint ventures.FFO does not represent cash flows from operating activities in accordance with U.S. GAAP and is not indicative of cash available to fund cash needs.FFO should not be considered as an alternative to net income as an indicator of the Company’s operating performance or as an alternative to cash flow as a measure of liquidity.Since all companies do not calculate FFO in a similar fashion, the Company’s calculation of FFO presented herein may not be comparable to similarly titled measures as reported by other companies. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among other things, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. (Table Follows) Urstadt Biddle Properties Inc. (NYSE: UBA and UBP) Three and Nine Months Ended 2011 results (in thousands, except per share data) Nine Months Ended Three Months Ended July 31, July 31, Revenues Base rents $ Recoveries from tenants Lease termination income Other income 88 Total Revenues Expenses Property operating Property taxes Depreciation and amortization General and administrative Acquisition costs 66 13 93 Directors' fees and expenses 52 70 Total Operating Expenses Operating Income Non-Operating Income (Expense): Interest expense ) Equity in net income from unconsolidated joint ventures 75 46 Other expense (5
